     Case 2:19-cv-00973-WBS-CKD Document 16 Filed 01/12/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL SCARZO,                                      No. 2:19-cv-00973-WBS-CKD P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    KATHLEEN GRUEN, et al.,
15                       Defendants.
16

17          Plaintiff is a state inmate proceeding pro se and in forma pauperis in this federal civil

18   rights action filed pursuant to 42 U.S.C. § 1983. This proceeding was referred to this court

19   pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302. Currently pending before the court is

20   plaintiff’s second amended complaint. ECF No. 13.

21          I.      Screening Standard

22          The court is required to screen complaints brought by prisoners seeking relief against a

23   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

24   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

25   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

26   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

27          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

28   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
                                                        1
     Case 2:19-cv-00973-WBS-CKD Document 16 Filed 01/12/21 Page 2 of 4


 1   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 2   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 3   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 4   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 5   Cir. 1989); Franklin, 745 F.2d at 1227.

 6          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

 7   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

 8   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

 9   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

10   Lake Log Owners Ass'n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

11   this standard, the court must accept as true the allegations of the complaint in question, Hospital

12   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

13   most favorable to the plaintiff, and resolve all doubts in the plaintiff's favor, Jenkins v.

14   McKeithen, 395 U.S. 411, 421 (1969).

15          II.     Allegations in the Second Amended Complaint

16          Like prior complaints, the allegations in the second amended complaint cover events that

17   occurred “in Los Angeles, San Bernadino, Lassen, Susanville, Fresno, and Reno, Nevada” and

18   cover a time period from 2013 to the present. ECF No. 13 at 1, 3. Plaintiff alleges that multiple

19   staff employed at every level of the CDCR are white supremacists who have taunted him using

20   racial slurs and coordinated with various prison gang members to threaten and endanger his life.
21   By way of relief, plaintiff seeks declaratory and injunctive relief as well as compensatory

22   damages.

23          III.    Analysis

24          The court has reviewed plaintiff’s second amended complaint and finds that it fails to state

25   a claim upon which relief can be granted under federal law. Plaintiff has improperly joined

26   multiple claims against multiple defendants in this single action. The court’s prior screening
27   orders provided plaintiff with the legal standards governing joinder of parties and claims.

28   However, he made no effort to follow these standards in his second amended complaint. The
                                                         2
     Case 2:19-cv-00973-WBS-CKD Document 16 Filed 01/12/21 Page 3 of 4


 1   allegations against specific defendants are entirely conclusory in nature and as such are

 2   insufficient to state a valid cause of action. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th

 3   Cir. 1982). Accordingly, plaintiff’s second amended complaint must be dismissed.

 4          If the court finds that a complaint should be dismissed for failure to state a claim, the court

 5   has the discretion to dismiss with or without leave to amend. Leave to amend should be granted

 6   if it appears possible that the defects in the complaint could be corrected, especially if a plaintiff

 7   is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v. United

 8   States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to amend his or

 9   her complaint, and some notice of its deficiencies, unless it is absolutely clear that the

10   deficiencies of the complaint could not be cured by amendment.” (citation omitted)). However,

11   if, after careful consideration, it is clear that a claim cannot be cured by amendment, the court

12   may dismiss without leave to amend. Cato, 70 F.3d at 1105-06. As it appears further amendment

13   would be futile because plaintiff fails to follow the legal standards provided by the court, the

14   undersigned recommends that this action be dismissed without further leave to amend. Klamath-

15   Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293 (9th Cir. 1983) (holding

16   that while leave to amend shall be freely given, the court does not have to allow futile

17   amendments).

18          IV.     Plain Language Summary for Pro Se Party

19          The following information is meant to explain this order in plain English and is not

20   intended as legal advice.
21          It is recommended that your complaint be dismissed because it fails to state any

22   cognizable claim for relief. Allowing you to amend the complaint would be futile. As a result, it

23   is recommended that you not be granted leave to amend your complaint and that this civil action

24   be closed. If you disagree with this recommendation, you have 14 days to explain why it is not

25   the correct result. Label your explanation as “Objections to the Magistrate Judge's Findings and

26   Recommendations.”
27          Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s second amended

28   complaint be dismissed without further leave to amend for failing to state a claim upon which
                                                         3
     Case 2:19-cv-00973-WBS-CKD Document 16 Filed 01/12/21 Page 4 of 4


 1   relief may be granted.

 2          These findings and recommendations are submitted to the United States District Judge

 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 4   after being served with these findings and recommendations, any party may file written

 5   objections with the court and serve a copy on all parties. Such a document should be captioned

 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 7   objections shall be served and filed within fourteen days after service of the objections. The

 8   parties are advised that failure to file objections within the specified time may waive the right to

 9   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: January 12, 2021
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   12/scar0973.F&R.docx

19

20
21

22

23

24

25

26
27

28
                                                        4
